DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 1 February 2022.  Claims 1, 8, 10-15, 17 and 19 have been amended.  Claims 2, 9 and 16 have been cancelled.  Claim 21 has been added.  Claims 1, 3-8, 10-15 and 17-21 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claims 1, 8 and 15, the prior art of record taken alone or in combination fails to teach generating, based on the energy usage data, a first value indicating an average amount of time elapsed to change a temperature of the particular site by one or more degrees; receiving, by the energy management service unit, a second value indicating a temperature setpoint for the particular site and a third value indicating a time of day associated with the temperature setpoint; generating, based on the first value, an energy management device control template that defines one or more energy management device operating parameters, wherein the operating parameters include a fourth value indicating a particular time of day to initiate operation of the energy management device; and causing the particular energy management device to initiate operation according to the energy management device control template.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 







/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        25 February 2022